Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
Claim Status
This office action is in response to the RCE submitted 05/11/2021.
Claim 2 has been cancelled and its limitation have been added to amended claim 1. Claims 1 and 3-5 are currently pending. 

Drawings
The drawings submitted 05/08/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 112
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably For the purpose of examination, prior art will read on the limitation so long as the first contact part extends close to but not exactly parallel to the main body.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (JP 2016-168965, machine translation provided in IDS of 05/08/2019) in view of Schretzlmeier et al (DE 19961853 C1, machine translation provided in IDS of 10/29/2019).

Regarding claim 1, Hiroki teaches (Fig. 2) a battery holding structure comprising:
a battery (10) with a brim at its lower part. 
Hiroki also teaches a battery carrier (21-box-like carrier) that accommodates the lower part of the battery (10), a flange that extends outward from the upper end of the main body (27-flection), and a clamp for fixing the battery to the carrier (22-clamp). 
Hiroki further teaches that the clamp includes a first contacting part that comes into contact with the inclined surface of the battery’s brim (32-contact part) which presses the bottom of the battery against the carrier, a first standing part standing from the first contacting point (31-pressing part) and a fastening part that extends from the first fastening part which overlaps with the flange that can be fastened at a position outside of the battery (flat part of clamp 22). 
[AltContent: textbox ((NL))] Hiroki also teaches a line normal to the inclined surface of the battery’s brim that passes through both the contact point of the first contacting part and the inclined surface, and where the fastening part is fixed to the flange so as to be positioned on a battery side, as shown in annotated Fig. 6 below. The normal line (NL) taught in this reference has been added as a dashed line for further explanation to figure below. 
[AltContent: connector]
    PNG
    media_image1.png
    485
    579
    media_image1.png
    Greyscale













However, Hiroki does not teach that the first contacting part extends from a lower end of the first standing part at an angle closer to a horizontal direction than the inclined surface.
[AltContent: oval]
    PNG
    media_image2.png
    365
    452
    media_image2.png
    Greyscale
Schretzlmeier discloses a battery housing and teaches (Fig. 6) the first contacting part (32-projection) extends substantially parallel to the main body (28) and that the first contacting part (32) extends from the lower end of the standing part (36-bar), at an angle closer to a horizontal direction than the inclined surface, as shown by the slight shift in slope of the contacting part (37), which teaches a change in angle, as seen in the figure below. 

Schretzlmeier further teaches that this configuration of the contacting part an entropy-elastic bias [page6, paragraph 1], which allows for the slight, industry-required tolerance of movement of the battery, while still holding the battery in place. This allows for a positive retention of the battery [page 6, paragraph 1]. 
One with ordinary skill in the art at the time the application was filed would find it obvious to modify Hiroki’s battery holding structure with Schretzlmeier’s teaching of having a contact part that extends from the lower end of the standing point at an angle closer to the 

Regarding claim 3, Hiroki teaches (Fig 4) a fastening part (35-bolt) that includes a hole through which a fastening bolt can be inserted, and that the fixing point is a point closest to the battery in a peripheral region of the fastening hole (34-insertion hole).

	Regarding claim 5, Hiroki teaches (Fig 2) a placement part that is inclined in such a way as to extend upward and outward in the first direction at the outer edge of the flange (29-inclination part), 
an abutment part that is inclined in such a way as to extend upward and outward at an outer end of the fastening part (30-supporting part), and
 that when the clamp is fastened in such a way (Fig. 4) that the abutment part (30) is mounted on the placement part (29) and the fastening part floats free from the flange.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Hiroki (JP 2016-168965, machine translation provided in IDS of 05/08/2019) in view of Hayano (US 8,893,843).

Regarding claim 4, Hiroki teaches the invention set forth above in claim 1, of a battery holding structure that has a clamp with a first contacting part that comes into contact with the battery brim’s inclined surface which holds the battery to the bottom of the carrier and that there is a first standing part that extends upward from the first contact part. However, Hiroki does not 
Hayano’s protection structure is geared to that of an electric vehicle. The protector is used on an “in-vehicle appliance,” to protect it in the event of a collision [Col. 3, L 39-48]. Hiroki’s battery holder is also meant to make a battery in a vehicle less likely to be removed (abstract). Therefore, Hayano’s vehicle protection structure and Hiroki’s battery holder are analogous to one another in that they are both means to offer protection to an internal part of a vehicle in the event of a collision or the like. 

[AltContent: textbox (Second standing part)][AltContent: textbox (Second contacting part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First standing part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First contacting part)]
    PNG
    media_image3.png
    507
    471
    media_image3.png
    Greyscale
Hayano does teach of a second portion of the contacting part for battery pack arrangements. Hayano teaches (FIG. 3) of a corner protector that includes a second contacting 
Hayano further teaches that the purpose of this corner protector configuration is to protect the battery from colliding with other parts near it (Col. 4, L1-4). Thus, it is the job of this protector to protect the battery in the event of a collision (Col. 3, L 65-69).
It would be obvious for one of ordinary skill in the art at the time the application was filed to modify the battery mounting structure taught by Hiroki with the corner protector taught by Hayano because this would further protect the battery from colliding with other parts or dislodging from impact in the event of a collision. 

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. The applicant’s arguments are premised on the addition of the limitation in claim 1 that states “…the first contact part extends substantially parallel to the main body…” However, as noted in the rejection above, the inclusion of the word “substantially” as a relative term yields a 35 USC § 112 type rejection, and therefore, is at the discretion of the examiner to establish the relativity of said term. As stated, the examiner has established that prior art will read on the limitation so long as the first contact part extends close to but not exactly parallel to the main body, thus the prior art of record still reads on claim 1.                                                                                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727